The writ of certiorari herein is addressed to a judgment of the Circuit Court of Dade County reversing a judgment quodrecuperet rendered by the Civil Court of Record of that County upon sustaining a demurrer to a plea of privilege in abatement of the action.
Though the judgment of the Circuit Court reverses and remands the cause and does not finally dispose of the controversy, the discretionary writ of certiorari was issued herein because the judgment of the Circuit Court directed the trial court to allow pleas to be filed in the cause, which ruling, if erroneous, would require the trial court to *Page 838 
proceed in violation of the essential requirements of the law in the ultimate judgment to be rendered.
The plea of privilege did not fail on an issue of fact as in the case of Bishop vs. Camp, 39 Fla. 517, 22 So. 735, but was overruled on demurrer which required a judgment of quodrespondeat ouster, that the defendant answer over, as held by the Circuit Court, 1 Encyclopedia Pleading  Practice 30, 1 Tidds Practice 641; Painter Fertilizer Company vs. DuPont,54 Fla. 288, 45 So. 507.
The judgment of the Circuit Court reversing the judgment of the Civil Court of Record accords with the essential requirements of the law. Therefore, the writ of certiorari is quashed.
WHITFIELD, P.J., AND TERRELL AND BUFORD, J.J., concur.
STRUM, C.J., AND ELLIS AND BROWN, concur in the opinion and judgment.